Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2011203860 A to Okayama Kazuhisa (employing the provided machine translation and hereafter “Okayama”), in view of Svenson et al. (US 20210307621 A1, hereinafter “Svenson”).


Regarding claim 1, Okayama teaches an electronic device (Fig. 3, [0014]: cellular phone as an information terminal 10), comprising: 
an imaging unit that generates image data (Fig. 3, [0020]&[0024]: the information terminal 10 is provide with a camera 15a, which is a part of face data acquisition means 15, which acquires image data of a face of a user); 
a processing unit that executes Fig. 4, [0021]&[0030]: first judgment part 16 determines a vertical direction of the user's face based on the captured image from the face data acquisition part 15. The first judgment part 16 outputs face direction information indicating the vertical direction of the face to the second judgment part 17); 
a function execution unit that performs a predetermined function on the basis of the results of the processing (Fig. 4, [0023]&[0030]: When mismatch information is input from the second judgment part 17, the display switching part18 switches the display direction of the content displayed on the display part 12.); 
and a detection unit that detects displacement (Fig. 4, [0018]: inclination detection part 13 is a part that detects a change in the inclination of the information terminal 10), wherein the processing unit executes the processing when the detection unit detects displacement (Fig. 4, [0030]: when the information from the tilt detection unit 13 is input, the face data acquisition unit 15 turns on the camera to capture the user's face, and outputs the acquired captured image to the first judgment part 16 (S03)).
Okayamab does not teach the processing unit that executes neural network calculation model.
However, Svenson discloses the processing unit that executes neural network calculation model ([0384]: an object detector unit 1106, to identify a face, can be implemented as one of a variety of different pattern classifiers, such as for example Convolutional Neural Networks (CNNs) which are trained on large, manually annotated datasets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the processing unit that executes neural network calculation model as taught by Svenson into Okayama image processing. The suggestion/ motivation for doing so would be to improve processing efficiency (Svenson: [0382]).

Regarding claim 3, the Okayama and Svenson combination teaches the electronic device according to claim 1, in addition Okayama discloses wherein the function execution unit comprises a function for rotating the display direction of the screen of the electronic device ([0023]: When judged with the vertical direction of the face of the user who views and listens to contents, and the vertical direction of contents not being in agreement according to such an information terminal and a display switching method, the display direction of contents is switched. Thus, contents can be displayed towards a user meaning by switching the display), 
wherein, when the detection unit detects displacement of the electronic device, the processing unit performs face direction detection using the neural network calculation model (as disclosed by Svenson) on the image data-based data read out from the imaging unit (Okayama:  Fig. 4, [0030]: when the information from the tilt detection unit 13 is input, the face data acquisition unit 15 turns on the camera to capture the user's face, and outputs the acquired captured image to the first judgment part 16 (S03)), 
and wherein the function execution unit controls the display direction of the screen of the electronic device according to an up-down direction of a face detected by the processing unit ([0023]: When judged with the vertical direction of contents and the vertical direction of the display switching part 18 of a face not corresponding by the 2nd judgment part 17, it is a portion into which the display direction of contents is switched so that the vertical direction of the contents currently displayed on the display part 12 may correspond with the vertical direction of a user's face. An input of the nonconformity information from the 2nd judgment part 17 will switch the display direction of contents where the display switching part 18 is displayed on the display part 12.).

Regarding claim 4, the Okayama and Svenson combination teaches the electronic device according to claim 1, in addition Svenson discloses wherein the processing unit executes processing utilizing a convolution neural network (CNN) with respect to data of an initially inputted unit region of the image data-based data of an identical frame ([0384]: an object detector unit 1106, to identify a face, can be implemented as one of a variety of different pattern classifiers, such as for example Convolutional Neural Networks (CNNs) which are trained on large, manually annotated datasets.).

Regarding claim 9, the Okayama and Svenson combination teaches the electronic device according to claim 1, in addition Svenson discloses further comprising: a memory that records a program of the neural network calculation model, wherein the processing unit executes the processing by reading out the program from the memory and executing the program (Fig. 5, [0242]: processor 401 executes machine-readable instructions stored in the memory 402 to perform at least part of the process described hereinbefore for abnormality detection).

Regarding claims 10-11, Examiner has consider the limitation “at least one of face detection, face authentication, line-of-sight detection, facial expression recognition, face direction detection, object detection, object recognition, movement detection, pet detection, scene recognition, state detection, and avoidance-target recognition” to plainly mean at least one of “face detection” only, or “face authentication” only, or “line-of-sight detection” only, or “facial expression recognition” only, or “face direction detection” only, or “object detection” only, or “object recognition” only, or “movement detection” only, or “pet detection” only, or “scene recognition” only, or “state detection” only, or “avoidance-target recognition” only, or all of them together. Therefore claims 10-11 require only one of the features to be met.

Regarding claim 10, the Okayama and Svenson combination teaches the electronic device according to claim 1, in addition Okayama discloses wherein the processing is at least one of face detection ([0020]: The face data acquisition part 15 is a portion which acquires the image data of the face of the user), face authentication, line-of-sight detection, facial expression recognition, face direction detection ([0021]: The 1st judgment part 16 outputs the face direction information), object detection, object recognition, movement detection, pet detection, scene recognition, state detection, and avoidance-target recognition.

Regarding claim 11, the Okayama and Svenson combination teaches the electronic device according to claim 10, in addition Okayama discloses wherein the face detection is processing to detect the face of a person contained in the image data ([0020]: The face data acquisition part 15 is a portion which acquires the image data of the face of the user), wherein the face authentication is processing to authenticate whether or not the face of the person contained in the image data matches the face of a pre-registered person, wherein the line-of-sight detection is processing to detect the direction of the line of sight of the person contained in the image data, wherein the facial expression recognition is processing to recognize the facial expression of the person contained in the image data, wherein the face direction detection is processing to detect the up-down direction of the face of the person contained in the image data ([0021]: The 1st judgment part 16 outputs the face direction information), wherein the object detection is processing to detect an object contained in the image data, wherein the object recognition is processing to recognize an object contained in the image data, wherein the movement detection is processing to detect a moving object contained in the image data, wherein the pet detection is processing to detect a pet contained in the image data, wherein the scene recognition is processing to recognize a scene when acquiring the image data, wherein the state detection is processing to detect the state of a person or an object contained in the image data, and wherein the avoidance-target recognition is processing to recognize an object which is an avoidance target contained in the image data.

Regarding claim 19,  claim 19 has been analyzed and rejected with regard to claim 1 and in accordance with the Okayama and Svenson combination further teaching on: a solid-state imaging device (Okayama: Fig. 2 and Svenson Fig. 11).

Claims 1-2, 4, 9-11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al. (US 20090160609 A1, hereinafter “Lin”), in view of Svenson et al. (US 20210307621 A1, hereinafter “Svenson”).

Regarding claim 1, Lin teaches an electronic device (mobile phone 220), comprising: 
an imaging unit that generates image data (Fig. 1-2, [0030]: camera sensor 230 to capture an image of the external environment in this scenario 200); 
a processing unit that executes Fig. 1-2, [0030]&[0032]: detect facial profile in image and apply facial recognition); 
a function execution unit that performs a predetermined function on the basis of the results of the processing (Fig. 1-2, [0031]-[0032]: the computing device 220 is unlocked/locked); 
and a detection unit that detects displacement, wherein the processing unit executes the processing when the detection unit detects displacement (Fig. 1-2, [0030]: Step 110 begins as the user 210 touches the locked computing device 220 or manipulates it in a manner by which the computing device 220 interprets as a possible request to unlock. . One example of such a manipulation could be via a motion sensor or accelerometer or other similar means.).
Lin does not teach the processing unit that executes neural network calculation model. 
However, Svenson discloses the processing unit that executes neural network calculation model ([0384]: an object detector unit 1106, to identify a face, can be implemented as one of a variety of different pattern classifiers, such as for example Convolutional Neural Networks (CNNs) which are trained on large, manually annotated datasets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the processing unit that executes neural network calculation model as taught by Svenson into Okayama image processing. The suggestion/ motivation for doing so would be to improve processing efficiency (Svenson: [0382]).

Regarding claim 2, the Lin and Svenson combination teaches the electronic device according to claim 1, in addition Lin discloses wherein the function execution unit comprises a function for setting/releasing a screen lock of the electronic device(Fig. 1-2, [0030]: the computing device 220 unlocks upon face recognition/authentication), wherein, when the detection unit detects displacement of the electronic device in a state where the screen lock of the electronic device has been set (Fig. 1-2, [0030]: Step 110 begins as the user 210 touches the locked computing device 220 or manipulates it in a manner by which the computing device 220 interprets as a possible request to unlock. . One example of such a manipulation could be via a motion sensor or accelerometer or other similar means.), the processing unit performs face authentication using the neural network calculation model (as disclosed by Svenson) on the image data-based data read out from the imaging unit, and wherein, when the face authentication by the processing unit succeeds, the function execution unit releases the screen lock of the electronic device (Lin: Fig. 1-2, [0032]: When the facial recognition operation successfully matches a predetermined facial profile of an authorized user 210 of the computing device 220, the computing device is then unlocked in Step 190.).

Regarding claim 4, the Lin and Svenson combination teaches the electronic device according to claim 1, in addition Svenson discloses wherein the processing unit executes processing utilizing a convolution neural network (CNN) with respect to data of an initially inputted unit region of the image data-based data of an identical frame ([0384]: an object detector unit 1106, to identify a face, can be implemented as one of a variety of different pattern classifiers, such as for example Convolutional Neural Networks (CNNs) which are trained on large, manually annotated datasets.).

Regarding claim 9, the Lin and Svenson combination teaches the electronic device according to claim 1, in addition Svenson discloses further comprising: a memory that records a program of the neural network calculation model, wherein the processing unit executes the processing by reading out the program from the memory and executing the program (Fig. 5, [0242]: processor 401 executes machine-readable instructions stored in the memory 402 to perform at least part of the process described hereinbefore for abnormality detection).

Regarding claims 10-11, Examiner has consider the limitation “at least one of face detection, face authentication, line-of-sight detection, facial expression recognition, face direction detection, object detection, object recognition, movement detection, pet detection, scene recognition, state detection, and avoidance-target recognition” to plainly mean at least one of “face detection” only, or “face authentication” only, or “line-of-sight detection” only, or “facial expression recognition” only, or “face direction detection” only, or “object detection” only, or “object recognition” only, or “movement detection” only, or “pet detection” only, or “scene recognition” only, or “state detection” only, or “avoidance-target recognition” only, or all of them together. Therefore claims 10-11 require only one of the features to be met.

Regarding claim 10, the Lin and Svenson combination teaches the electronic device according to claim 1, in addition Lin discloses wherein the processing is at least one of face detection (Fig. 1-2, [0030], [0032]&[0036]: detect facial profile in image and apply facial recognition), 

Regarding claim 11, the Lin and Svenson combination teaches the electronic device according to claim 10, in addition Lin discloses wherein the face detection is processing to detect the face of a person contained in the image data, wherein the face authentication is processing to authenticate whether or not the face of the person contained in the image data matches the face of a pre-registered person (Fig. 1, [0030]: the computing device 220 determines in Step 130 whether the biometric information meets a predetermined requirement; in this scenario 200, the biometric information obtained is a facial profile of user 210), 
wherein the line-of-sight detection is processing to detect the direction of the line of sight of the person contained in the image data, wherein the facial expression recognition is processing to recognize the facial expression of the person contained in the image data, wherein the face direction detection is processing to detect the up-down direction of the face of the person contained in the image data, wherein the object detection is processing to detect an object contained in the image data, wherein the object recognition is processing to recognize an object contained in the image data, wherein the movement detection is processing to detect a moving object contained in the image data, wherein the pet detection is processing to detect a pet contained in the image data, wherein the scene recognition is processing to recognize a scene when acquiring the image data, wherein the state detection is processing to detect the state of a person or an object contained in the image data, and wherein the avoidance-target recognition is processing to recognize an object which is an avoidance target contained in the image data.

Regarding claim 14, the Lin and Svenson combination teaches the electronic device according to claim 2, in addition Lin discloses further comprising: a nonvolatile memory that stores biometric information used in the face authentication, wherein the processing unit performs the face authentication by using the biometric information read out from the nonvolatile memory (Fig. 1, [0030]: the computing device 220 determines in Step 130 whether the biometric information meets a predetermined requirement; in this scenario 200, the biometric information obtained is a facial profile of user 210. Examiner notes that the facial profile has to be stored at least temporarily in a memory to be read out).

Regarding claim 19,  claim 19 has been analyzed and rejected with regard to claim 1 and in accordance with the Lin and Svenson combination further teaching on: a solid-state imaging device (Lin: Fig. 2 and Svenson Fig. 11).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over either one of the Okayama and Svenson combination or the Lin and Svenson combination as applied above, in view of Kim; Dong-min (US 20120257091 A1, hereinafter “Kim”).

Regarding claim 6, either combination teach the electronic device according to claim 4, except further comprising: a controller that reads out image data from the imaging unit in line units, wherein the data of the unit region is the line-unit data of the image data-based data, and wherein the data is inputted to the processing unit in the line units.
However, Kim discloses a controller that reads out image data from the imaging unit in line units, wherein the data of the unit region is the line-unit data of the image data-based data, and wherein the data is inputted to the processing unit in the line units (Fig. 2C&6, [0071]-[0074] &[0082]: image signal processing unit/CPU 31c may further include a target object area setting unit 31c-6 that sets a target object area. A preliminary flashing image generating unit 31c-4 generates a preliminary flashing image by reading image data at smaller line intervals in a first area that includes a part of the target object area which is subjected to a face recognizing unit that detects a face area using a face recognition algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a controller that reads out image data from the imaging unit in line units, wherein the data of the unit region is the line-unit data of the image data-based data, and wherein the data is inputted to the processing unit in the line units as taught by Kim into either combination. The suggestion/ motivation for doing so would be to improve time and sufficiency of the face image processing by optimizing the detection area.

Regarding claim 7, either combination and  Kim teach the electronic device according to claim 4, in addition Kim discloses wherein the data of the unit region is a predetermined number of lines' worth of data of the image data-based data (Figs. 2C&6, [0071]-[0074]&[0082]: reading image data at smaller line intervals in a first area that includes a part of the target object area).

Regarding claim 8, either combination and  Kim teach the electronic device according to claim 4, in addition Kim discloses wherein the data of the unit region is data of a rectangular region of the image data-based data (as illustrated by Fig. 6, [0082]: reading data from the area 606 which is in rectangular shape).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over either one of the Okayama and Svenson combination or the Lin and Svenson combination as applied above, in view of Kinoshita; Masaya (US 20170280047 A1, hereinafter “Kinoshita”).

Regarding claim 12, either combination teach the electronic device according to claim 1, except wherein the predetermined function is at least one of an auto-exposure function, an autofocus function, an auto-shutter function, and an auto color correction function.
However, Kinoshita discloses wherein the predetermined function is at least one of an auto-exposure function, an autofocus function, an auto-shutter function, and an auto color correction function (Fig. 2A, [0102]-[0114]&[0197]-[0200]: circuitry is configured to detect an image of a face or a body of a human or an animal as a candidate image serving as a candidate for a main subject. wherein the circuitry is configured to control at least one of focusing, a tracking process or an image effect process according to the main subject.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the predetermined function is at least one of an auto-exposure function, an autofocus function, an auto-shutter function, and an auto color correction function as taught by Kinoshita into either combination. The suggestion/ motivation for doing so would be to improve operability and convenience for the user (Kinoshita: [0028]).

Regarding claim 16, either combination teach the electronic device according to claim 1, except further comprising: a control mechanism that changes the angle of view of the imaging unit, wherein the processing unit performs pet detection using the neural network calculation model with respect to the image data-based data read out from the imaging unit, and wherein the function execution unit controls the control mechanism on the basis of the results of the pet detection by the processing unit.
However, Kinoshita discloses a control mechanism that changes the angle of view of the imaging unit, wherein the processing unit performs pet detection Fig. 2A, [0114]&[0197]-[0200]: main subject determination unit 2 sets a candidate image as a main subject (animal), to perform a tracking processing by adjusting an angle of view on an application program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control mechanism that changes the angle of view of the imaging unit, wherein the processing unit performs pet detection using the neural network calculation model with respect to the image data-based data read out from the imaging unit, and wherein the function execution unit controls the control mechanism on the basis of the results of the pet detection by the processing unit as taught by Kinoshita into either combination. The suggestion/ motivation for doing so would be to improve operability and convenience for the user (Kinoshita: [0028]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Lin and Svenson combination as applied above, in view of Chinees Patent Publication No. 101205772 A to Liu et al. (employing the provided machine translation and hereafter “Liu”).

Regarding claim 15, the Lin and Svenson combination teaches the electronic device according to claim 1, in addition Svenson discloses wherein the processing unit performs face authentication using the neural network calculation model with respect to the image data-based data read out from the imaging unit ([0384]: an object detector unit 1106, to identify a face, can be implemented as one of a variety of different pattern classifiers, such as for example Convolutional Neural Networks (CNNs) which are trained on large, manually annotated datasets.); except wherein, when the face authentication by the processing unit fails, the function execution unit outputs one frame's worth of image data containing the image data, and a capture time of the image data.
However, Liu discloses wherein, when the face authentication by the processing unit fails, the function execution unit outputs one frame's worth of image data containing the image data, and a capture time of the image data (pg. 3 of 17, par. 5: when an illegal person to probe opening, if face recognition comparison failure time continuously exceeds 5, it captures and stores an illegal person).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate when the face authentication by the processing unit fails, the function execution unit outputs one frame's worth of image data containing the image data, and a capture time of the image data as taught by Liu into the Lin and Svenson combination. The suggestion/ motivation for doing so would be to improve security of a device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over either one of the Okayama and Svenson combination or the Lin and Svenson combination as applied above, in view of Li et al. (US 10275670 B1, hereinafter “Li”).

Regarding claim 17, either combination teach the electronic device according to claim 1, except wherein the processing unit performs state detection using the neural network calculation model with respect to the image data-based data read out from the imaging unit, and wherein, when an abnormal state of a person of interest is detected through the state detection by the processing unit, the function execution unit notifies a pre-registered contact of the abnormal state.
However, Li discloses wherein the processing unit performs state detection using the neural network calculation model with respect to the image data-based data read out from the imaging unit (Fig. 2, Col. 8, lines 30-40: image frames may be captured and monitored for the detection of a depicted face of an individual, and facial detection using facial landmarks may be performed. After facial regions are determined, the components may compute a series of metrics describing facial attributes and movement to determine reference values indicating a normal state of the individual (e.g., over the first 10 frames), which may include the individual's standard posture, facial characteristics, and/or the like.), and wherein, when an abnormal state of a person of interest is detected through the state detection by the processing unit (Fig. 2, Col. 6, lines 42-51: computing device 210 may determine whether an abnormal condition exists. According to embodiments, there may be multiple conditions that are classified as “abnormal” or disparate from “normal” conditions. In a particular instance, a normal condition may be when a vehicle is being operated by an individual who is authorized to operate the vehicle (e.g., an owner, lessee, or policyholder of the individual); and an abnormal condition may be when the vehicle is being operated by an individual who is not authorized to operate the vehicle.), the function execution unit notifies a pre-registered contact of the abnormal state (Fig. 2, Col. 12, lines 18-29: generating a notification indicating the abnormal condition, and transmitting the notification to an owner of the vehicle (as claimed “pre-registered contact”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the processing unit performs state detection using the neural network calculation model with respect to the image data-based data read out from the imaging unit, and wherein, when an abnormal state of a person of interest is detected through the state detection by the processing unit, the function execution unit notifies a pre-registered contact of the abnormal state as taught by Li into either combination. The suggestion/ motivation for doing so would be to detect abnormal vehicle operation conditions, and notify appropriate individuals of the abnormal vehicle operation conditions (Li: Col. 1 lines 35-37]).

Allowable Subject Matter
Claims 5, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697